NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 12 February 2021, has been entered into record.  In this amendment, claims 1-3, 5-10, and 15-17 have been amended, and claim 18 has been canceled.
Claims 1-17, and 19 are presented for examination.

Response to Arguments
With regards to the objections to the specification and claims, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
With regards to the objection to the drawings, the applicant has submitted replacement sheets, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 12 February 2021, with respect to claims 5 and 17-19 have been fully considered and are persuasive.  The rejection of 12 November 2020 has been withdrawn. 

Drawings
The drawings were received on 12 February 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-17, and 19 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 12 November 2020 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 12 February 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonney et al. (US 2015/0347773 A1) discloses a system and method for implementing data security policies using database classification.
Huang et al. (US 2018/0234426 A1) discloses a system and method for authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431